supporting a conclusion." Id. at 465-66, 186 P.3d at 882 (footnotes
                     omitted).
                                 Pursuant to NRS 616C.475(5), an employer may cease paying
                     TTD benefits once the employer offers the injured employee light-duty
                     employment that satisfies the work restrictions imposed by the employee's
                     treating physician. Thus, by implication, if an employer revokes a light-
                     duty employment offer once the employee has accepted it, the employer
                     again becomes obligated to pay TTD benefits.
                                 Here, it is undisputed that respondent offered appellant light-
                     duty employment, that appellant accepted this employment for two days,
                     and that appellant did not report for work on the third day. On appeal,
                     appellant contends that the appeals officer improperly denied her TTD
                     benefits because appellant reasonably believed that respondent had
                     revoked its offer of light-duty employment following the second day. Cf. 1
                     Richard A. Lord, Williston on Contracts § 5:8 (4th ed. 2007) ("[I]f the
                     offeror uses equivocal or inexplicit language, it may not be sufficient to
                     operate as a revocation. Whether it has that effect will ordinarily be a
                     question of fact, depending upon what a reasonable person in the position
                     of the offeree would have thought.").
                                 For support, appellant relies on her supervisor's testimony
                     before the appeals officer in which he testified that he instructed appellant
                     to "go home and take care of herself' and that respondent would "try and
                     put her on light duty" at a later time. Appellant contends that this
                     testimony constituted evidence that she was reasonable in believing that
                     her supervisor, on behalf of respondent, had revoked the light-duty
                     employment offer.
                                 We disagree. As an initial matter, the supervisor's statement
                     to appellant was equivocal in terms of whether he was rescinding the
SUPREME COURT        light-duty employment offer or keeping it open for when appellant felt
        OF
     NEVADA
                                                             2
(0) 1947A    .z1r)
                       capable of working again. Moreover, testimony from respondent's
                       supervisor and office manager demonstrated that the office manager was
                       the person tasked with handling appellant's workers' compensation claim
                       and that the office manager would have been the person to revoke the
                       light-duty employment offer." Thus, the appeals officer did not clearly err
                       in determining that appellant was unreasonable in believing that her
                       light-duty employment offer had been revoked.
                                   Because substantial evidence supports the appeals officer's
                       conclusion that respondent kept open an offer of light-duty employment,
                       the officer did not abuse her discretion in denying TTD benefits to
                       appellant. Dickinson, 124 Nev. at 465-66, 186 P.3d at 882; NRS
                       233B.135(3). Accordingly, we affirm the district court's denial of
                       appellant's petition for judicial review.
                                   It is so ORDERED.




                                                                   Gibbons


                                                                                                 J.




                                                                   Saitta

                             'Appellant also testified that the office manager told her that there
                       was no light-duty work available for appellant to perform. According to
                       appellant, this statement also constituted a revocation of her light-duty
                       employment offer. The office manager, however, testified that there was
                       plenty of light-duty work available and that she never told appellant
                       otherwise. The appeals officer found that the office manager's testimony
                       was more credible, and we cannot reweigh this credibility determination.
                       Dickinson, 124 Nev. at 466, 186 P.3d at 882.
SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A       7,0=
             4.41
                cc: Hon. Timothy C. Williams, District Judge
                     William F. Buchanan, Settlement Judge
                     Greenman Goldberg Raby & Martinez
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A


                                                                      I   I